DETAILED ACTION

This Office action is in response to Applicant’s amendment filed January 21, 2021.  Applicant has amended claims 1 and 19.  Currently, claims 1-4 and 17-19 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20200122, 20200527 and 20201016.

The rejection of claims 1-4 and 17-19 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Butterfield et al, US 2015/0322384, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-4 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,385,294 is maintained for the reasons of record.

The provisional rejection of claims 1-4 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/352,917 (now U.S. Patent No. 10,696,929), claims 1-20 of copending Application No. 16/157,127, claims 1-20 of copending Application No. 16/157,131 (now U.S. Patent No. 10,870,819), claims 1-17 of copending Application No. 16/157,129 (now U.S. Patent No. 10,717,951), claims 1-20 of copending Application No. 16/157,126, claims 1-20 of copending Application No. 16/157,120 (now U.S. Patent No. 10,731,112), now U.S. Patent No. 10,876,080), claims 1-19 of copending Application No. 16/157,116, claims 1-20 of copending Application No. 16/157,111, claims 1-21 of copending Application No. 15/800,834 (now U.S. Patent No. 10,851,329), claims 1-20 of copending Application No. 15/800,121, claims 1-20 of copending Application No. 15/800,119, claims 1-19 of copending Application No. 15/800,118, claims 1-20 of copending Application No. 15/800,114 (now U.S. Patent No. 10,676,699), claims 1-3 and 5-20 of copending Application No. 15/800,110 (now U.S. Patent No. 10,577,570), claims 1-20 of copending Application No. 15/800,100, and claims 1-20 of copending Application No. 15/800,098 is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over U.S. Patent No. 10,385,294 and copending Application Nos. 16/352,917 (now U.S. Patent No. 10,696,929), 16/157,127, 16/157,131 (now U.S. Patent No. 10,870,819), 16/157,129 (now U.S. Patent No. 10,717,951), 16/157,126, 16/157,120 (now U.S. Patent No. 10,731,112), 16/157,117 (now U.S. Patent No. 10,876,080), 16/157,116, 16/157,111, 15/800,834 (now U.S. Patent No. 10,851,329), 15/800,121, 15/800,119, 15/800,118, 15/800,114 (now U.S. Patent No. 10,676,699), 15/800,110 (now U.S. Patent No. 10,577,570), 15/800,100, and 15/800,098 be held in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 12, 2021